           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     EASTERN DIVISION

BETTYE BEDWELL, Chapter 7
Trustee of the Bankruptcy Estate
Of Arthur Levy                                             PLAINTIFF

V.                       No. 2:18 -cv-108-DPM

G. ADAM COSSEY; HUDSON
POTTS & BERNSTEIN LLP; and
JOHN DOES 1-10                                         DEFENDANTS

                                ORDER
     The Court notes the Trustee's filing, N 30, and Defendants'
motion to strike it.   The Trustee must respond to the Defendants'
motion in due course. The Court will hold a hearing at 1:30 p.m. on
25 March 2019 in Courtroom B155 in Little Rock on the motion to strike.
All the Trustee's lawyers must attend in person. Defendants' time to
respond to NQ 30 is tolled until further Order.
     So Ordered.

                                       D.P. Marshall Jr.
                                       United States District Judge

                                           '8       201?
